Case 2:20-cv-10171-DSF-AFM Document 16 Filed 12/02/20 Page 1 of 1 Page ID #:155


  1

  2

  3

  4

  5

  6

  7                            UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
  8

  9
      CHARLIE A. POWELL, II,                       Case No. 2:20-cv-10171-DSF-AFM
 10                  Plaintiff,
             vs.                                   ORDER ON STIPULATION TO
 11
      ETHAN HEALY pka “HEALY”, and                 STIPULATION TO EXTEND
 12   BRAINTRUST RECORDS, LLC a Florida            DEFENDANTS’ DEADLINE TO RESPOND
      Limited Liability Company                    TO PLAINTIFF’S REQUEST FOR
 13                             Defendants.        SANCTIONS FROM NOVEMBER 30, 2020
                                                   TO DECEMBER 1, 2020
 14

 15

 16

 17         Defendants, ETHAN HEALY p/k/a “HEALY” and BRAINTRUST
 18   RECORDS, LLC, and Plaintiff, CHARLIE A. POWELL, II, submit that the following
 19   stipulation that has been agreed upon by the Parties hereto.
 20         Having reviewed the stipulation, the Court rules as follows:
 21         1)          The agreed upon Stipulation is hereby GRANTED
 22

 23         IT IS SO ORDERED.
 24   DATED: December 2, 2020
 25                                           Honorable Dale S. Fischer
 26                                           UNITED STATES DISTRICT JUDGE

 27

 28
